 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8   United States of America,              )
                                            )
 9              Plaintiff,                  )
                                            )   No. CV 17-429-TUC-CKJ
10   vs.                                    )       CR 16-1145-TUC-CKJ
                                            )
11   Cristo Rey Ortiz-Arias,                )              ORDER
                                            )
12              Defendant/Movant.           )
                                            )
13
            Pending before the Court is the Amended Motion Under 28 U.S.C. § 2255 to
14
     Vacate, Set Aside or Correct Sentence by a Person in Federal Custody (“Amended
15
     Motion”) (CV 17-429, Doc. 4) filed by Movant Cristo Rey Ortiz-Arias (“Ortiz-Arias”).
16
     A response (CV 17-429, Doc. 8) has been filed by the government. Additionally, Ortiz-
17
     Arias filed an additional Amended Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside,
18
     or Correct Sentence by a Person in Federal Custody (“Second Amended Motion”) (Doc.
19
     7). This Second Amended Motion does not indicate a copy has been served on the
20
     government; the government has not filed a response to the Second Amended Motion.
21
22
     I. Factual and Procedural Background
23
           On June 8, 2016, Ortiz-Arias was indicted on one count of Conspiracy to Possess
24
     with Intent to Distribute Marijuana, one count of Possession with Intent to Distribute
25
     Methamphetamine, one count of Conspiracy to Import Methamphetamine, and one count
26
     of Importation of Methamphetamine (CR 16-1145, Doc. 8). On November 3, 2016, Ortiz-
27
     Arias pleaded guilty to Conspiracy to Import Methamphetamine pursuant to a plea
28
     agreement (CR 16-1145, Docs. 22 and 23).
 1          The plea agreement provided Ortiz-Arias could withdraw from the plea agreement
 2   if he received a sentence in excess of stipulated ranges, based on his criminal history
 3   category, set forth in the plea agreement. Additionally, the plea agreement stated:
 4          If the defendant moves for any adjustments in Chapters Two, Three, or Four of the
            Sentencing Guidelines or any “departures” from the Sentencing Guidelines, the
 5          government may withdraw from this agreement with the exception of a mitigating
            role adjustment under U.S.S.G. § 3B.1.2.
 6
     Plea Agreement (CR 16-1145, Doc. 23, p. 4). The plea agreement also provided:
 7
            Provided the defendant receives a sentence in accordance with this fast-track plea
 8          agreement, the defendant waives (1) any and all motions, defenses, probable cause
            determinations, and objections that the defendant could assert to the indictment or
 9          information; and (2) any right to file an appeal, any collateral attack, and any other
            writ or motion that challenges the conviction . . . , the entry of judgment against
10          the defendant, or any aspect of the defendant’s sentence-including the manner in
            which the sentence is determined an any sentencing guideline determinations. The
11          sentence is in accordance with this agreement if the sentence imposed does not
            exceed 188 months imprisonment. The defendant further waives: . . . (4) any right
12          to collaterally attack defendant’s conviction and sentence under Title 28, United
            States Code, Section 2255, or any other collateral attack . . . The defendant
13          acknowledges that this waiver shall result in the dismissal of any appeal or
            collateral attack the defendant might file challenging his/her conviction or
14          sentence in this case. If the defendant files a notice of appeal or a habeas petition,
            notwithstanding this agreement, defendant agrees that this case shall, upon motion
15          of the government, be remanded to the district court to determine whether
            defendant is in breach of this agreement and, if so, to permit the government to
16          withdraw from the plea agreement. This waiver shall not be construed to bar an
            otherwise-preserved claim of ineffective assistance of counsel or of “prosecutorial
17          misconduct” (as that term is defined by Section II.B of Ariz. Ethics Op. 15-01
            (2015)).
18
     (Id. at 5-6).
19
            The pre-sentence report calculated a guideline range with a total offense level
20
     computation of “31" and a role assessment adjustment of “none.” PSR (Doc. 27, pp. 4-5)
21
     Counsel for Ortiz-Arias filed an Objection to the PSR arguing Ortiz-Arias’ “participation
22
     in the grand scheme of the criminal activity warrants a mitigating role
23
     designation/adjustment” because he was substantially less culpable than other
24
     participants:
25
            Specifically, (1) Defendant’s task was to drive a car from Mexico to the United
26          States. (2) Mr. Ortiz-Arias did not know where the drugs were hidden in the car.
            (3) Defendant did not know what type of drug was hidden in the car. (4) Defendant
27          was not the owner of the methamphetamine in this case. (5) He was not told who
            owned the drug. (6) Defendant did not know who it was going to be delivered to.
28          (6) Mr. Ortiz-Arias was insulated from the decision-making process of the criminal

                                                 -2-
 1         activity. (7) Defendant had no authority to dictate how this criminal activity
           transpired. (8) He had no knowledge of the scope and structure of the criminal
 2         activity. (9) Defendant had no proprietary interest in the criminal activity. (10)
           Lastly, Mr. Ortiz-Arias had no influence and no discretion as to the overall
 3         criminal activity.
 4   Objection (Doc. 28, pp. 2-3). The government filed a response.1 Counsel for Ortiz-Arias
 5   also filed a Sentencing Memorandum in which he discussed, inter alia, a minimum role
 6   reduction and Ortiz-Arias’ history and characteristics (e.g., business owner, parent,
 7   family provider, and but for this case, a tax-paying and law-abiding citizen of Mexico
 8   with no prior criminal history in the United States or in Mexico).
 9         During the January 13, 2017, sentencing in this matter, counsel argued Ortiz-Arias
10   was entitled to a minor role adjustment. The Court sustained that objection and found
11   Ortiz-Arias was entitled to a minor role reduction of two levels based on his role in the
12   case. Counsel also argued Ortiz-Arias’ history and characteristics warranted a mitigating
13   variance. Ortiz-Arias was sentenced to the custody of the Bureau of Prisons for a term
14   of 41 months, to be followed by three years supervised release.
15         On August 28, 2017, Ortiz-Arias filed a document which was docketed as a Motion
16   Under 28 U.S.C. § 2255 to Vacate, Set Aside or Correct Sentence by a Person in Federal
17   Custody (CV 17-429, Doc. 1). Ortiz-Arias argued his sentence should be reduced
18   because he is entitled to a minor role reduction and a reduction for aberrant behavior.
19   The Court denied his petition as to these claims. Ortiz-Arias also raised a claim of
20   ineffective assistance of counsel at sentencing. The Court afforded Ortiz-Arias an
21   opportunity to file an amended motion.
22         Ortiz-Arias filed his Amended Motion November 27, 2017. The Court reviewed
23   the Amended Motion and dismissed Ortiz-Arias’ claim as to aberrant conduct. February
24   16, 2018, Order (Doc. 5). The Court directed the government to file a response as to
25   Ortiz-Arias’ ineffective assistance of counsel at sentencing claim. The government has
26
27         1
             In its response, the government acknowledged a change in its plea policy and stated
28   it would not withdraw from the plea agreement if a mitigating role departure was granted.

                                                -3-
 1   filed a response addressing this claim. Ortiz-Arias filed his Second Amended Motion on
 2   March 12, 2018. Ortiz-Arias again argued he is entitled to a reduction of sentence based
 3   on his minor role and further argued his ineffective assistance of counsel claim.
 4          The government has filed a Notice which states Ortiz-Arias has been released from
 5   custody (Doc. 9).2
 6
 7   Reduction in Sentence
 8          The Court previously denied Ortiz-Arias’ claim as to a reduction in sentence
 9   regarding aberrant conduct. The Court confirms that denial.
10          Similarly, the Court has denied Ortiz-Arias’ claims as to a reduction in sentence
11   based on a minor role, pointing out that the Court applied a minor role reduction in
12   sentencing Ortiz-Arias. The Court confirms the denial of this claim.
13          Moreover, the plea agreement provided Ortiz-Arias waived his right to appeal or
14   collaterally challenge his conviction or sentence except for an otherwise-preserved claim
15   of ineffective assistance of counsel. Ortiz-Arias has waived the right to raise these
16   claims.
17
18   Ineffective Assistance of Counsel
19          To prevail on a claim of ineffective assistance of counsel, Ortiz-Arias must satisfy
20   a two prong test, demonstrating: (1) deficient performance, such that counsel's actions
21   were outside the wide range of professionally competent assistance, and (2) that Ortiz-
22   Arias was prejudiced by reason of counsel's actions. Strickland v. Washington, 466 U.S.
23   668, 686-90 (1984). "Failure to satisfy either prong of the Strickland test obviates the need
24
            2
25          See United States v. Reves, 774 F.3d 562, 564-65 (9th Cir. 2014) (noting “in custody”
     requirement is jurisdictional and applies at the time the petition is filed).
26
27
28

                                                 -4-
 1   to consider the other." Rios v. Rocha, 299 F.3d 796, 805 (9th Cir. 2002). Additionally, a
 2   defendant’s Sixth Amendment right to counsel “extends to the plea bargaining process.”
 3   Lafler v. Cooper, 566 U.S. 562 (2012).
 4          “A fair assessment of attorney performance requires that every effort be made to
 5   eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel's
 6   challenged conduct, and to evaluate the conduct from counsel's perspective at the time.
 7   Because of the difficulties inherent in making the evaluation, a court must indulge a
 8   strong presumption that counsel's conduct falls within the wide range of reasonable
 9   professional assistance[.]” Carrera v. Ayers, 670 F.3d 938, 943 (9th Cir. 2011), (quoting
10   Strickland, 466 U.S. at 689); Padilla v. Kentucky, 559 U.S. 356 (2010). In effect, Ortiz-
11   Arias’ “burden is to show ‘that counsel made errors so serious that counsel was not
12   functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.’”
13   Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting Strickland, 466 U.S. at 687).
14          Ortiz-Arias argues counsel was ineffective because:
15          his counsel could [have] done a better representation in his case, based on that
            counsel did not prepare adequately or present all the matters that might have been
16          raised in mit[i]gation, or that he did not investigate, or develop information
            regarding oppressive upbringing, or that he is easily angered.
17
     Amended Motion (Doc. 4, p. 6). However, Ortiz-Arias fails to provide any specific facts
18
     to support these conclusory allegations. See e.g. United States v. Rodrigues, 347 F.3d
19
     818, 824 (9th Cir. 2003) (“Although section 2255 imposes a fairly lenient burden on the
20
     petitioner, the petitioner is nonetheless required to allege specific facts which, if true,
21
     would entitle him to relief.” (internal quotation marks and citation omitted)); Daniels v.
22
     United States, 54 F.3d 290, 293 (7th Cir. 1995) (stating that “a hearing is not necessary
23
     if the petitioner makes conclusory or speculative allegations rather than specific factual
24
     allegations”).
25
            Here, counsel did investigate and present mitigating evidence to the Court. Ortiz-
26
     Arias has not shown that the presentation of possible additional mitigating evidence
27
     would have changed the result. Rather, although the plea agreement provided for a
28

                                                -5-
 1   sentencing range of 70 - 87 months, with reductions included in the guideline calculation,
 2   the Court concluded a 33 - 41 month sentencing range was appropriate. The Court then
 3   sentenced Ortiz-Arias to 41 months in the custody of BOP. Ortiz-Arias has not shown
 4   that additional mitigation would have resulted in a lesser sentence. Indeed, the Court
 5   stated during the sentencing proceeding the sentencing range was reasonable in light of
 6   the departures Ortiz-Arias received for a minor role reduction and because the
 7   government chose not to test the methamphetamine. In other words, Ortiz-Arias has not
 8   shown that he was prejudiced by any alleged deficient conduct of counsel.
 9          Moreover, Ortiz-Arias has not shown that counsel was ineffective. Rather, based
10   on the presentation of evidence and argument made by counsel during the sentencing, it
11   is clear counsel did investigate and present mitigating factors. Indeed, counsel submitted
12   a sentencing memorandum which included a 45-page attachment of mitigating materials.
13   When considered with counsel’s successful argument regarding a minimal role reduction,
14   “it is difficult to establish ineffective assistance [because] counsel's overall performance
15   indicates active and capable advocacy.” Harrington v. Richter, 562 U.S. 86, 111 (2011).
16          Similarly, although counsel did not refer to Ortiz-Arias’ current conduct as
17   aberrant compared to his history, counsel’s emphasis on Ortiz-Arias’ history and
18   characteristics clearly showed Ortiz-Arias’ conduct in the criminal case was not
19   consistent with his prior conduct.
20          Further, the decision to argue Ortiz-Arias was law-abiding, respectful, and honest
21   instead of an individual who had an oppressive background and is easily angered was a
22   reasonable tactical decision. See e.g. Strickland, 466 U.S. at 689-90. In fact, “[w]hen
23   counsel focuses on some issues to the exclusion of others, there is a strong presumption
24   that he did so for tactical reasons rather than through sheer neglect.” Yarborough v.
25   Gentry, 540 U.S. 1, 8 (2003) (citing Strickland, 466 U.S. at 690). The Court finds Ortiz-
26   Arias has failed to show that counsel’s performance was deficient and has failed to show
27   that he was prejudiced by the alleged deficiency.
28

                                                -6-
 1   IV. Certificate of Appealability (“COA”)
 2          Rule 11(a), Rules Governing Section 2255 Proceedings, requires that in habeas
 3   cases the “district court must issue or deny a certificate of appealability when it enters a
 4   final order adverse to the applicant.” Such certificates are required in cases concerning
 5   detention arising “out of process issued by a State court”, or in a proceeding under 28
 6   U.S.C. § 2255 attacking a federal criminal judgment or sentence. 28 U.S.C. § 2253(c)(1).
 7   Here, the request is brought pursuant to 28 U.S.C. § 2255. This Court must determine,
 8   therefore, if a COA shall issue.
 9          The standard for issuing a COA is whether the applicant has “made a substantial
10   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “Where a district
11   court has rejected the constitutional claims on the merits, the showing required to satisfy
12   § 2253(c) is straightforward: The movant must demonstrate that reasonable jurists would
13   find the district court's assessment of the constitutional claims debatable or wrong.”
14   Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000). “When
15   the district court denies a habeas petition on procedural grounds without reaching the
16   prisoner's underlying constitutional claim, a COA should issue when the prisoner shows,
17   at least, that jurists of reason would find it debatable whether the petition states a valid
18   claim of the denial of a constitutional right and that jurists of reason would find it
19   debatable whether the district court was correct in its procedural ruling.” Id. In the
20   certificate, the Court must indicate which specific issues satisfy the showing. See 28
21   U.S.C. § 2253(c)(3).
22          The Court finds that jurists of reason would not find it debatable whether the Ortiz-
23   Arias stated a valid claim of the denial of a constitutional right and the Court finds that
24   jurists of reason would not find it debatable whether the district court was correct in its
25   procedural rulings. A COA shall not issue.
26          Any further request for a COA must be addressed to the Court of Appeals. See
27   Fed. R.App. P. 22(b); Ninth Circuit R. 22-1.
28

                                                -7-
 1         Accordingly, IT IS ORDERED:
 2         1.    Ortiz-Arias’ Motions Under 28 U.S.C. § 2255 to Vacate, Set Aside or
 3   Correct Sentence by a Person in Federal Custody (CV17-429, Docs. 1, 4 and 7; CR 16-
 4   1145, Doc. 38) are DENIED.
 5         2.    Cause No. CV 17-429 is DISMISSED.
 6         3.    The Clerk of the Court shall enter judgment and shall then close its file in
 7   Cause No. CV 17-429.
 8         4.    A Certificate of Appealability shall not issue in this case.
 9         DATED this 3rd day of July, 2019.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -8-
